Porter, J.
delivered the opinion of the court. The appellee requires this appeal should be dismissed, because the petition, citation and transcript of the proceedings were not filed in this court, on the return day fixed by the judge of the inferior court.
The act regulating the mode of bringing up causes to this tribunal, directs (1 Martin’s *434Digest, 442) that the appellant shall file the ° ' /• . record on the return day. Consequently, without the consent of the opposite party, it cannot be done on any other.
East’n District.
May, 1822.
Henneri for the plaintiff Grymes for the defendants.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed with costs.